Citation Nr: 0941529	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disability 
(claimed as jungle rot) of both feet, including as secondary 
to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin disability 
(claimed as jungle rot) of both hands, including as due to 
herbicide exposure.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which determined that new and material 
evidence had not been received to reopen the Veteran's 
previously denied claims of service connection for a skin 
disability (claimed as jungle rot) of both feet and for 
diabetes mellitus, each including as secondary to herbicide 
exposure.  The RO also denied the Veteran's claims of service 
connection for a skin disability (claimed as jungle rot) of 
both hands, including as secondary to herbicide exposure, and 
entitlement to a TDIU.  The Veteran disagreed with this 
decision in January 2006.  An RO hearing was held in May 
2006.  He perfected a timely appeal in September 2006.

The Board observes that, in a March 2004 rating decision, the 
RO denied the Veteran's claims of service connection for a 
skin disability (claimed as jungle rot) of both feet and for 
diabetes mellitus, each including as secondary to herbicide 
exposure.  The Veteran did not appeal this decision, and it 
became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for a skin disability (claimed as jungle 
rot) of both feet and for diabetes mellitus, each including 
as secondary to herbicide exposure, are as stated on the 
title page.  Regardless of the RO's actions, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen these claims.  That is, 
the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied, in 
pertinent part, the Veteran's claims of service connection 
for jungle rot of both feet and for diabetes mellitus, each 
including as secondary to herbicide exposure

2.  The evidence received since the March 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claims of service connection for jungle 
rot of both feet and for diabetes mellitus, each including as 
secondary to herbicide exposure.

3.  The Veteran's active service in the Republic of Korea 
occurred before herbicides were used along the demilitarized 
zone (DMZ); thus, his allegations of in-service herbicide 
exposure while on active service in the Republic of Korea are 
not credible.

4.  The Veteran's current skin condition of the hands, which 
first manifested many decades after service, was not incurred 
in service and was not caused by claimed in-service herbicide 
exposure.

5.  Service connection is not in effect for any disabilities.




CONCLUSIONS OF LAW

1.  The March 2004 rating decision, which denied the 
Veteran's claims of service connection for jungle rot of both 
feet and for diabetes mellitus, each including as secondary 
to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  Evidence received since the March 2004 RO decision in 
support of the claims of service connection for a skin 
disability (claimed as jungle rot) of both feet and for 
diabetes mellitus, each including as secondary to herbicide 
exposure, is not new and material; accordingly, these claims 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  A skin disability (claimed as jungle rot) of both hands 
was not incurred in active service, including as due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

4.  Because service connection is not in effect for any 
disabilities, the Veteran's TDIU claim must be denied as a 
matter of law.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In letters issued to the Veteran in July and September 2005, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The July and September 2005 VCAA 
notice letters defined new and material evidence, advised the 
Veteran of the reasons for the prior denial of the claims of 
service connection, and noted the evidence needed to 
substantiate the underlying claims.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran also was 
notified of the Dingess requirements in March 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
and September 2005 VCAA notice letters were issued prior to 
the December 2005 rating decision currently on appeal.

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating the Veteran's claims in a January 2007 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the January 2007 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran nor his service 
representative have indicated any prejudice caused by this 
error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696, 2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes the 
Veteran's service treatment records and his post-service VA 
medical records.  The Veteran has contended that he served in 
the Republic of Korea from June 1959 to August 1960 and was 
exposed to herbicides during such service.  As will be 
explained below, however, the Veteran was not assigned to one 
of the units which was exposed to herbicides along the DMZ 
and served in Korea before the time period when herbicides 
were used along the DMZ.  

The Veteran also has contended that he was treated at the VA 
Medical Center in Houston, Texas (VAMC Houston), between 
January 1961 and December 1963 for his claimed disabilities.  
(The Board notes parenthetically that the Veteran was not 
separated from active service until February 1961, one month 
after he allegedly began receiving treatment at VAMC 
Houston).  In response to a request for these records, VAMC 
Houston notified the RO in June 2006 that no such records 
were available.  The RO formally determined in July 2006 that 
these records did not exist.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As will be explained 
below in greater detail, new and material evidence has not 
been received to reopen the Veteran's previously denied 
claims of service connection for a skin disability (claimed 
as jungle rot) of the bilateral feet or for diabetes 
mellitus, each including as secondary to herbicide exposure.

As to the issue of skin disability of the hands, since this 
claim is an original claim, it must be considered if a VA 
examination is warranted.  In this regard, VA has a duty to 
obtain a medical examination if the evidence establishes: (1) 
a current disability or persistent or recurrent symptoms of a 
disability; (2) an in-service event, injury, or disease; (3) 
current disability may be associated with the in-service 
event; and (4) there is insufficient evidence to make a 
decision on the claim.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board does not believe that the 
standards of McLendon are not met as to the skin disability 
of the hands issue.  Although the Veteran has been diagnosed 
as having a current skin disability of both hands, the weight 
of the evidence is against a finding of an inservice skin 
disorder of the hands and there is sufficient evidence to 
make a decision on this issue. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).



Factual Background & Analysis

New & Material Evidence

In March 2004, the RO denied, in pertinent part, the 
Veteran's claims of service connection for a skin disability 
(claimed as jungle rot) of both feet and for diabetes 
mellitus, each including as secondary to herbicide exposure.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  This decision was not appealed and 
became final.

The claims of service connection for a skin disability 
(claimed as jungle rot) of both feet and for diabetes 
mellitus, each including as secondary to herbicide exposure, 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed his application to reopen the previously denied claim 
of service connection for a skin disability (claimed as 
jungle rot) of both feet, including as secondary to herbicide 
exposure, on a VA Form 21-4138 that was date-stamped as 
received at the RO on June 17, 2005.  He filed his 
application to reopen the previously denied claim of service 
connection for diabetes mellitus, including as secondary to 
herbicide exposure, on a VA Form 21-4138 that was date-
stamped as received at the RO on August 29, 2005.  New and 
material evidence is defined by regulation.  See 38 C.F.R. 
§ 3.156(a) (2009).  As relevant to this appeal, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of 
service connection for a skin disability (claimed as jungle 
rot) of both feet and for diabetes mellitus, each including 
as secondary to herbicide exposure, the evidence before VA at 
the time of the prior final RO decision in March 2005 
consisted of the Veteran's service treatment records.  In 
this decision, the RO noted that there was no evidence that 
the Veteran had been diagnosed as having a skin disability 
(claimed as jungle rot) of both feet during active service.  
The RO also noted that, although the Veteran alleged that he 
had been exposed to herbicides while on active service near 
the Demilitarized Zone (DMZ) in the Republic of Korea, his 
service dates between February 1959 and February 1961 
preceded the dates when the Department of Defense (DOD) had 
confirmed that herbicides were sprayed along the DMZ between 
April 1968 and July 1969.  Thus, the claims were denied.

The newly submitted evidence includes the Veteran's post-
service VA treatment records, lay statements, and May 2006 RO 
hearing testimony.

A review of the newly submitted VA treatment records shows 
that, on VA outpatient treatment in November 2003, it was 
noted that the Veteran was establishing medical care with VA.  
He complained that the soles of his feet broke out in 
blisters, itched, and were painful.  His history included 
diabetes mellitus type 2.  Objective examination showed 
peeling of the plantar aspect of the feet, no calluses, and 
no ulcers.  The assessment included diabetes mellitus type 2.

In April 2004, no complaints were noted.  The Veteran's 
history included diabetes mellitus type 2.  Objective 
examination showed no calluses or ulcers, desquamation of the 
skin of the feet and mild maceration of the skin between the 
first and second toes of the left foot.  The VA examiner 
noted that the Veteran's son had a skin condition of hands 
and feet as well and this problem "seems to run in [the] 
family."  The assessment included uncontrolled diabetes 
mellitus type 2, dermatitis of the feet which "could be 
fungal," and tinea pedis.

In August 2004, the Veteran complained that he had not seen 
significant improvement in dyshidrotic eczema of the hands 
and feet.  He reported experiencing small blisters and 
cracking on the hands, in particular the right distal thumb, 
and the feet.  He also stated that his three sons experienced 
similar problems.  Objective examination of the feet showed 
multiple scaly papules at the soles with approximately 
0.5 centimeter (cm) healing fissure at right third toe base 
and an approximately 1.5 cm brown macule at the dorsum of the 
left foot.  It was noted a skin test for possible fungal 
infection was negative.  The assessment was dyshidrotic 
eczema.

In September 2004, the Veteran complained of recurrent and 
persistent dermatitis of the feet since active service in 
Korea.  He reported that he developed tiny pruritic clear 
tense blisters on the palmar areas.  When these blisters 
cleared, he reported that he was left with a dried, 
hyperkeratotic and fissured cutaneous surface in these areas.  
Physical examination showed hyperkeratosis, scaling, and 
fissure formation of the soles of the feet.  The VA examiner 
stated, " It is of note that there is [a] family history of 
similar problem[s]."  The diagnosis was dyshidrosis.

In April 2005, the Veteran complained of a persistent 
eruption of the feet "for over 40 years.  There is [a] 
family history of similar problem[s]."  The Veteran stated 
that he developed vesicles "from time to time," 
hyperkeratosis, and fissure formation in the plantar areas of 
the feet.  He also reported that he had experienced a recent 
flare of this skin condition.  Physical examination showed 
hyperkeratosis and fissure formation about both plantar areas 
of the feet.  The VA examiner stated that the Veteran 
"perhaps has psoriasis rather than an eczematous eruption."  
The diagnosis was dyshidrosis with the possibility of 
psoriasis.

In May 2005, the Veteran complained of dry, itchy skin.  
Objective examination showed very dry skin.  The assessment 
included diabetes mellitus and dyshidrosis.  The Veteran was 
advised to avoid hot water and frequent showers if possible.

In June 2005, the Veteran reported that his skin problem was 
"improving [when] compared to previous visit."  The 
assessment was unchanged.

In an August 2005 statement, the Veteran contended that he 
had been informed by his VA treating physicians that his skin 
condition was hereditary and his sons had "a minor case" of 
the same skin disability.

The Veteran testified at his RO hearing in May 2006 that he 
had served along the DMZ in the Republic of Korea from June 
1959 to August 1960.  He also testified that his duties along 
the DMZ had exposed him to Agent Orange.

On VA outpatient treatment in December 2006, the Veteran 
complained of foot dermatitis (eczema versus psoriasis) which 
had lasted for more than 30 years.  IT was noted that he had 
been receiving psoralen-ultraviolet-light treatment (PUVA) 
three times a week with minimal improvement.  It also was 
noted that the Veteran used topical skin creams on a daily 
basis.  Physical examination showed the soles of his feet had 
scaling erythema and fissures.  The assessment included foot 
dermatitis, eczema versus psoriasis.

With respect to the Veteran's application to reopen a claim 
of service connection for a skin disability (claimed as 
jungle rot) of the bilateral feet, including as secondary to 
herbicide exposure, the Board notes that the evidence which 
was of record in March 2004 showed that, although the Veteran 
contended that he had incurred a skin disability of the 
bilateral feet as a result of in-service herbicide exposure 
while on active service in Korea along the DMZ, there was no 
evidence of in-service treatment for a skin disability of the 
feet and his service dates in Korea preceded by several years 
the time period when herbicides were sprayed along the DMZ.  
The newly submitted evidence shows only that the Veteran 
currently experiences a skin disability of the feet.  There 
still is no evidence which shows that the Veteran was 
diagnosed as having a skin disability of the feet during 
active service, including as secondary to his claimed 
herbicide exposure.  Nor is there any evidence documenting 
that the Veteran was exposed to herbicides during active 
service.  The Board notes in this regard that the Veteran did 
not report his alleged in-service herbicide exposure to any 
of his post-service VA treating physicians.  The Board also 
notes that the Veteran has reported a family history of skin 
problems to his VA treating physicians.

Although this evidence is new, in that it has not been 
submitted previously to agency adjudicators, it is cumulative 
or redundant of the evidence at the time of the prior 
decision showing that the Veteran did not experience any skin 
disability and was not exposed to herbicides during active 
service.  Thus, it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  Because 
new and material evidence has not been received, the Board 
finds that the previously denied claim of service connection 
for a skin disability (claimed as jungle rot) of the 
bilateral feet, including as secondary to herbicide exposure, 
is not reopened.

With respect to the Veteran's application to reopen a claim 
of service connection for diabetes mellitus, including as 
secondary to herbicide exposure, the Board again notes that 
the evidence which was of record in March 2004 showed that, 
although the Veteran contended that he had incurred diabetes 
mellitus as a result of in-service herbicide exposure while 
on active service in Korea along the DMZ, there was no 
evidence of in-service herbicide exposure because his service 
dates in Korea preceded by several years the time period when 
herbicides were sprayed along the DMZ.  The Board 
acknowledges that the newly submitted evidence shows that the 
Veteran currently experiences disability due to diabetes 
mellitus.  There still is no evidence, however, which shows 
that the Veteran was treated for diabetes mellitus or exposed 
to herbicides during active service.  The Board also notes 
again in this regard that the Veteran did not report his 
alleged in-service herbicide exposure to any of his post-
service VA treating physicians.  

Although this evidence is new, in that it has not been 
submitted previously to agency adjudicators, it does not 
raise a reasonable possibility of substantiating the claim.  
Because new and material evidence has not been received, the 
Board finds that the previously denied claim of service 
connection for diabetes mellitus, including as secondary to 
herbicide exposure, is not reopened.



Service Connection

The Veteran contends that he incurred a skin disability 
(claimed as jungle rot) of the hands as a result of in-
service herbicide exposure while on active service along the 
DMZ in Korea.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, VA regulations provide that a Veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  See 
38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  A skin disability 
(claimed as jungle rot) of both hands is not among the 
diseases listed in § 3.309 for which presumptive service 
connection is available based on in-service herbicide 
exposure.

VA also has received from DOD a listing of locations outside 
of Vietnam where Agent Orange was used or tested over a 
number of years.  In this regard, DOD has confirmed that 
Agent Orange was used along the DMZ in Korea from April 1968 
to July 1969.  Fields of fire between the front line 
defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  There was no 
indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-
off, and damage to food crops, records indicate that the 
effects of spraying were sometimes observed as far as 200 
meters down wind.

If it is determined that a Veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block k.  If the 
Veteran instead either belonged to a different unit located 
in Korea during this time period, or served in one of the 
units identified by DOD between September 1, 1967 and August 
31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, 
Topic 6, Block d.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran's service treatment records show that he denied 
all relevant medical history at his induction (or enlistment) 
physical examination in February 1959.  Clinical evaluation 
was normal.  The Veteran was not treated for a skin 
disability of the hands during active service.  A wart was 
removed from the Veteran's right ring finger in October 1960.  
The Veteran's medical history was unchanged at his separation 
physical examination in February 1961.  Clinical evaluation 
was normal except for a scar on the posterior left forearm.

A review of a DD Form 735, "Health Record - Abstract of 
Service," included in the Veteran's service treatment 
records shows that he was assigned to Motor Battery, 2nd 
Battle Group, 12th Cavalry, from August 1959 to July 1960.  
The Veteran's DD Form 214 shows that he had 1 year and 
11 days of foreign and/or sea service.

The Veteran submitted copies of DA Form 1688, "Authorization 
For Receipt of Supplies," dated on August 21, 1959, and on 
February 17, 1960, which shows that the Veteran was 
authorized to receive supplies for Mortar Battery, 2nd Battle 
Group, 12th Cavalry, on these dates.  The Veteran also 
submitted a copy of a Standard Form 46, "U.S. Government 
Motor Vehicle Operator's Identification Card," which 
indicates that he was qualified to operate U.S. Government 
vehicles between November 19, 1959, and April 31, 1961.  This 
identification card was issued by Mortar Battery, 
12th Cavalry.

The post-service medical evidence shows that, on VA 
outpatient treatment in November 2003, the Veteran's 
complaints included skin problems of the palms, including 
breaking out in blisters and itching.  Objective examination 
showed mild peeling on the hand with dryness, no calluses, 
and no ulcers.

In response to a request from the RO, the National Personnel 
Records Center in St. Louis, Missouri (NPRC) confirmed in 
January 2004 that there was no evidence that the Veteran ever 
served in the Republic of Vietnam.

On VA outpatient treatment in April 2004, no new complaints 
were noted.  Physical examination showed desquamation of the 
skin of the hands and dryness but no ulcers or calluses.  The 
VA examiner noted that the Veteran's son had the same skin 
condition which "seems to run in [his] family."  The 
assessment included dermatitis of the hands which seemed like 
eczema or perhaps was dyshydrotic dermatitis or atopic 
dermatitis.  

In August 2004, the Veteran complained of some blisters and 
cracking of the hands, in particular the right distal thumb.  
His history included dyshidrotic eczema treated with ointment 
but without significant improvement.  The Veteran stated that 
his three sons had similar skin problems.  Objective 
examination showed multiple scaly subdermal papules, right 
hand more than the left hand, thick coarse papules with 
approximately 1.0 cm fissure at papule on the right distal 
thumb and a rough scaly papule at the knuckle of the left 
fifth digit.  The assessment was dyshydrotic eczema.

In September 2004, the Veteran's complaints included 
persistent dermatitis of the hands since he was stationed in 
the Republic of Korea in the 1950's.  The Veteran stated that 
he developed tiny pruritic clear tense blisters on the palms 
and, when these blisters cleared, he was left with a dried, 
hyperkeratotic and fissured cutaneous surface in these areas.  
Physical examination showed hyperkeratosis, scaling, and 
fissure formation of the palms.  The VA examiner stated, " 
It is of note that there is [a] family history of [a] similar 
problem."  The diagnosis was dyshidrosis.

In April 2005, the Veteran's complaints included a persistent 
eruption of the hands "for over 40 years."  It was noted 
that the Veteran had a family history of similar skin 
problems.  The Veteran reported that he developed vesicles 
"from time to time," hyperkeratosis, and fissures of the 
palms and plantar areas.  He also reported experiencing a 
recent flare of this condition.  Physical examination showed 
hyperkeratosis and fissures about both palms, hyperkeratotic 
plaques about the dorsal finger joints which suggested 
psoriasis.  The diagnosis was dyshidrosis with the 
possibility of psoriasis.

In May 2005, the Veteran complained that he suffered from 
long-term scaly lesions which crack on his hands since 
service during the Korean War.  The Veteran stated that all 
of his lesions were pruritic.  He also stated that his three 
sons had similar skin problems.  Physical examination showed 
dry heavy scales and fissuring involving the tips of the 
fingers and knuckles of both hands and pitting in the third 
nail of the right hand.  The assessment was dyshydrotic 
eczema "with involvement of offspring as well."

In October 2005, the Veteran complained of hand dermatitis 
(eczema versus psoriasis) for more than 30 years.  Physical 
examination showed scaling erythema and fissures of both 
palms.  The assessment was hand dermatitis (eczema versus 
psoriasis).  The Veteran began receiving PUVA treatment for 
this skin condition.

The Veteran testified at his May 2006 RO hearing that his in-
service duties while assigned to Motor Battery, 2nd Battle 
Group, 12th Cavalry Division, in the Republic of Korea 
included transporting 55-gallon drums of Agent Orange from 
Inchon to the DMZ.  He testified that he physically loaded 
these drums on and off of the trucks that he then drove to 
the DMZ.  He also testified that he had been on active 
service in the Republic of Korea between June 1959 and August 
1960.

On VA outpatient treatment in September 2006, the Veteran's 
complaint was unchanged.  Physical examination was unchanged 
from October 2005.  The assessment was hand dermatitis 
(eczema versus psoriasis).

In December 2006, no new complaints were noted.  Physical 
examination was unchanged.  The assessment included hand 
dermatitis, eczema versus psoriasis. 

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a skin 
disability (claimed as jungle rot) of both hands, including 
as secondary to herbicide exposure.  The Veteran specifically 
has contended that he was exposed to Agent Orange while on 
active service in the Republic of Korea between June 1959 and 
August 1960 while loading 55-gallon drums containing 
herbicides on to trucks and transporting them to the DMZ.  
There is no support in the Veteran's service personnel 
records or service treatment records for his assertion of in-
service herbicide exposure while on active service in Korea, 
however.  As noted above, NPRC informed VA in January 2004 
that there were no records that the Veteran had active 
service in Vietnam such that herbicide exposure could be 
presumed.  See 38 C.F.R. §§ 3.307, 3.309.  As also noted 
above, in-service exposure to herbicides (Agent Orange) in 
Korea can be conceded only if the Veteran had served along 
the DMZ between April 1968 and July 1969 and was assigned to 
specific infantry, armor, and cavalry units in the 2nd 
Infantry Division or 7th Infantry Division.  The Veteran's 
service personnel records and service treatment records do 
not show that he was assigned to any of these units while on 
active service in Korea or that he served along the DMZ.  
Instead, these records show that he had a little over 1 year 
of foreign service, although the location of such service is 
not identified.  Service records submitted by the Veteran 
appear to show that, on August 21, 1959, and on February 17, 
1960, he was authorized to receive supplies for Mortar 
Battery, 2nd Battle Group, 12th Cavalry.  More importantly, the 
Veteran testified credibly that that he was assigned to Motor 
Battery, 2nd Battle Group, 12th Cavalry Division, throughout 
his tour of duty in Korea from June 1959 to August 1960.  The 
Board observes that the Veteran was on active service, 
including his tour of duty in Korea, well before the time 
period identified by DOD when herbicides were sprayed along 
the DMZ.  Given the foregoing, the Board finds the Veteran's 
assertions regarding in-service herbicide exposure while on 
active service in Korea to be inconsistent with official 
records and entitled to no probative value.  See Bostain, 
11 Vet. App. at 127, and Routen, 10 Vet. App. at 186.  The 
Board also finds that the Veteran's in-service herbicide 
exposure cannot be presumed and a skin disability (claimed as 
jungle rot) of both hands could not be related to active 
service on a presumptive service connection basis.  Id.

The Veteran also is not entitled to service connection for a 
skin disability (claimed as jungle rot) of the hands on a 
direct service connection basis.  The Veteran's service 
treatment records show that he was not treated for a skin 
disability of the hands at any time during active service, 
including during his tour of duty in the Republic of Korea.  
It appears that the Veteran first was diagnosed as having a 
skin disability of the hands in April 2004, or more than 
43 years after his service separation in February 1961.  The 
Board finds it highly significant that the Veteran's skin was 
clinically evaluated as normal at the time of his discharge 
examination.  Moreover, he did not report any skin 
manifestations to the examiner at that time.  The Board 
acknowledges the Veteran's current assertions that he first 
suffered from skin problems during service and has continued 
to do so over the years.  However, this is inconsistent with 
the service treatment records and especially the discharge 
examination.  The Board therefore finds that the Veteran's 
assertions as to a continuity of pertinent symptomatology are 
of diminished probative value.  The overall evidence of 
records weighs against a finding of a continuity of 
symptomatology.  The Board also acknowledges the Veteran's 
self-reported history to medical examiners, but such history 
furnished many years after service during the course of 
seeking VA benefits is also of diminished probative value in 
light of the contemporaneous service records.  Again, the 
Board views the 1960 discharge examination finding of 
clinically normal skin as highly significant as it shows that 
trained medical personnel were of the opinion that there was 
no skin abnormality at that time.  Further, it should be 
noted that the Veteran did not voice any skin complaints at 
that time.  The Board believes it reasonable to assume that 
he would have done so at an examination specifically intended 
to document all complaints and clinical findings at the time 
of discharge from service.  These items of evidence outweigh 
the Veteran's statements made some 50 years later.  

There are suggestions in the record that the Veteran's skin 
problems are shared by other family members and may be 
hereditary.  However, the Board need not address that 
question as the preponderance of the evidence is against a 
finding that current skin disability of the hands was 
manifested in or is otherwise casually related to active 
service.  In summary, the Board finds that service connection 
for a skin disability (claimed as jungle rot) of the hands on 
a direct service connection basis also is not warranted. 

TDIU

The Board observes that the threshold requirement for a TDIU 
is that service connection is in effect for a disability.  
Service connection is not in effect for any disability.  
Thus, the Veteran's TDIU claim is precluded as a matter of 
law.  Because the law is dispositive in this case, this claim 
must be denied on the basis of lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also 
VAOPGCPREC 5-04.


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for a skin disability (claimed 
as jungle rot) of both feet, including as secondary to 
herbicide exposure, this claim is not reopened.

As new and material evidence has not been received to reopen 
a claim of service connection for diabetes mellitus, 
including as secondary to herbicide exposure, this claim is 
not reopened.

Entitlement to service connection for a skin disability 
(claimed as jungle rot) of both hands, including as due to 
herbicide exposure, is denied.

Entitlement to a TDIU is denied.



____________________________________________
	ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


